WU ZAIRE

AFFAIRES FONCIRRES Proster fe
LIEU-p11 7 à
Z0nt D . .
RE LAS AM RE
Mie sm------- —--
TEOSE N°b8/E,. "4 { / 1995 .
DE BAIL VINGT-CINQ (25) ANS, 5 F
MAIQUE DU ZAIRE, représentée par Le »nservateur « itrée
n Aivrs de la Circonscription foncière de Mbandaka à WMbandake s
MR cn vertu des pouvoirs qui sont nférés par l'arrêté n°
04/0042/87, spécialement en son article premier portant déle=
des pouvoirs, ci-après denommée "LA REPUBLIQUE" de premisr®
mm sida ssh MARNE
Se RS tee
rociété par actions à responsabilité Limitée "PLANTATIONS LEVER Al
Cadre de la législation za

REM en abrégé "PLZ" constituée dans le
de dont les statuts et leurs modifications ont été publiés
D officiel de la République au Zaïre numéro douze du quinze juin
ff Cent qauatre-vingt-un: inscrite au nouveau Registre de Commerce
Kinshasa sous le numéro 2493, ayant son siège social à Kinshasa,
Le Lieutenant Colonel Lukusa 5P.8.6t1-Kinshasa, ci-après denomzee
M nn de sogonde parti----""-""""# Te Ce 2
I1 a été Convenu Ce qui suit :

ussignée de seconde part qui acce:
roit d'emphytéose sur une parcelle de terre à Usage AGRICOLE"
superficie de deux Cent cinquante hectares portant 1e n°SR.24 du
Cadastral et dont les limites sont représentées par un liséré jaun
quis Ci=anuexé dressé à j'échelle de 1 à 20.0008 ,=-—---"" "7707

au jour-

14. LA REPUBLIQUE Concède au S0

e 2. Le présent Contrat fait d'enregistrement
DÂIA folio 94, annulé pour

été mise en vale mér
1'emphytéose "77
au tarif en vigeur lors

a redevance annuelle est fixée à L
rénumératoires sont

deuxième feuillet,

MORE ms memes de ve 0e je 0 di ve de Où 00 0 À ue de où cn

NM D/ / o4<7/ ans

CÉRPPPPP PRE PETER LLLLLL  LLLL LE)

cmmaesaux

hs

me résuite pas des dispositions roprises
at'est régi pa at

110t 1979 6t ses m

r os dispositions de la
ésures d'exécution ,--

£s1

et seutiers traversant Le terrain, oujet du pré-
‘tlennent au domairv publie et ne font pas partie du

Leur largeur ainsi que Leur tracé défini
érvice compétent ,--=- 1

cution ou la Violation d'une

des Conditions
era La résolution du plein dr

oit concédé,

ut Ge qui concerne l'exécution du présent contrats

nt élire domicile; L'EMPHYTEOTE dans 1e#

GENDE, LA REPUBLIQUE dans
Titres Immobiliers de

bn ee pe en men ee
L

bur eaux
les bureaux ü*

ciere

NDAKA, en double expéditions

POUR LA REPUBLIQUE ,
LE CO SERVATEUR/PES TITRES IYMOBILIERS

TT

1:
pI EMPIA, =

deuxième feutliot, An

SnSRRsmaname nmmdsnssnn msn es lande

HYTÉOSE N°DB/E, ST ou ©, / 271 / 195.4.

ét mm mn

6 _ Pour tout Ce qui ne résulte Pas des dispositions soie à
Le présent Contrat est régi par les dispositious de 14 Loi
Juillet 1973 ot ses mesures d'exécution,------= ss

Asot soutiers traversant le terrain, oujet du prés
tiennent au domaiie publie et ne font pas partie du
mphytéose, leur largeur ainsi que leur tracé défini
n H Dar Le Service Compétent,-----------------

édution où la violation d'une des Conditions Ci=dens
afnera La résolution du plein droit concédé ;$="--

fout Ge qui Concerne l'exécution du présent contrats 1
élire domicile, L'EMPHYTEOTE dans les bur eaux - Sat
Es LA REPUBLIQUE DU ZAIRE dans les bureaux de la
circonscription fonciere de

POUR LA REPUBLIQUE ;
ES TITRES IMMOBILTIE

TS

pI EMPIA, =

2
LE NO

À àt taxes rénumérabgiress ©,  ., +

ur un montant total de! À : N£ « Î
yé suivant quit. n° £ f)FTALTS
AE) C7) 1995:> _ :
LE COMPTABLE. - +.
ABL

env

er

JE

 utii vues > À D. de. à

FICAT D'ENREGISTREMENT LA, 12 84 Deer

RIGINAL

HYTE3S

sut f

Livre PR 01/ Zone dé LRSEN y, »
Vol: ÆL/ Folio 4 ler 2} € ALI 27 CETTE

coté té par a0tion < l

VER AU Zi12

RE". on 1br s+ "PLZ? us | ‘ F " ji #4 i ion ratroise
y dont. 1« ta t u? dif t nm n : btté ‘ “at rrièt
de La Rép i t ni Mn : : L neuf sb quetr =
=Vimatbetinmes me Cri te At2 HP AULN Ur t istr 1] . ‘. n'haéé vu d
c nor hg0s ayant ds wi èue #0 0tal à Kinsh “4 PAS
LURUSS "MP. 5.611 - Inshoge. 1,
J estommagisbré 0 Comme étant, en vartu d'ur st ’
17 RÉPUVITAUC AU 2A TP PT Maté Mi vis ur 1 : --
eVANSmQUINERS. PaqUu regist _ irnalz 1 ja r
) qua tresvinLisAquinre “DU "1 t nuréro d'o1 n 796 3 Giai.06/
| to pour "ur terre 6 Vindtectud hs, + Prenan F
Ain gun. Jjanwi or il.nou£, Cent  quabro=vi ngt-qu au vi :
“vien. L'an. deuxmit vetovinets du Fonds 1 Hat j parc)

LobPe portant 16 numore, SR.25 du pLan..CGadasirals
none.délneendes.diune superficie. de veix: Gent Qu ati @evr À mit

+ Dee

on ponarBowbo rbs -
# HeCtar r

HOTEL HR: L'EEAT, 0 22 Lire Ofé si CRETE CS RATES ESS ET = CAS Rd eo ee ONCE CS M 20 HORS Men Doit -
PAL LOMES, parcelle .est.6difiéee :sunenplrantationcdes palmiers et Leurs déper
ne CFA RÉ S E, E A Ee GS à 2 QHS AAD 2 LE OURS A LANCE CHEN MONT ENE DES Re Met =

Los dimtessutenants.et. aboutissants.de. La parcelle susdit
au éroquis. Cie dessous:faët à l'échelle rde:l à: 50:0008%2s 22 dur

Ce Me
tel

LS CALE

&_ Zope À )MECEMDE
 LDE-MOTPON/A

